DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
        The information disclosure statement (IDS) document submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (b) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 3,4,9, 11,13,14,15,16, 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Binder (US Pub. No.: US 2010/0186234 A1).
Regarding claim 2, Binder discloses a camera device (Fig. 3, 12;  Para 71; electric shaver including a digital camera module 31) , comprising:
         a housing ( Para 71 ;housing 17  used to house both the electric shaver and the digital camera) ;
         a power adapter (Para 77; power supply 36 is power fed from the AC power supply via AC plug 21 and cord 22, and thus may include an AC/DC converter, for 
a light port that is electrically coupled to the AC power input and configured to receive a light element and provide a light power output to power the light element (Figs. 12, 13; Para 102-108; Light sources (e.g. LEDs) 123a and 123b, respectively seated in housings 136a and 136b;  Light sources 123a and 123b are shown connected to be power fed from the power supply 36; electric shaver can only use the AC power via the power supply 23; However, it is apparent that the battery operated device (either primary or rechargeable) can be equally used, as described above. ) ; and
a camera portion coupled to the power adapter ( Para 77, 105; power to the digital camera module 31 is fed from the battery 24 via on/off switch 25a for its described functions such as for capturing, storing, manipulating, and transmitting the image. The battery 24 power feeds the power supply 36, which provides needed voltages to all the camera module 31 components. The power supply 36 contains a DC/DC converter. In another embodiment, the power supply 36 is power fed from the AC power supply via AC plug 21 and cord 22, and thus may include an AC/DC converter, for converting the AC power (commonly 115 VAC/60 Hz or 220 VAC/50 Hz) into the required DC voltage or voltages; apparent that multiple images can be equally considered, using multiple image capturing mechanisms. An example of two capturing mechanisms is shown for shaver 120 in FIG. 12), wherein the camera portion is configured to receive and be 
	Regarding claim 3, Binder discloses the light port is coupled to the AC power input via the power adapter, and the power adapter is configured to generate the light power output from the AC power input (Figs. 12, 13; Para 77, 102-108; Light sources (e.g. LEDs) 123a and 123b, respectively seated in housings 136a and 136b;  Light sources 123a and 123b are shown connected to be power fed from the power supply 36; The power supply 36 contains a DC/DC converter. In another embodiment, the power supply 36 is power fed from the AC power supply via AC plug 21 and cord 22, and thus may include an AC/DC converter, for converting the AC power (commonly 115 VAC/60 Hz or 220 VAC/50 Hz) into the required DC voltage or voltages.) .
	Regarding claim 4, Binder discloses the camera device of claim 2, further comprising a microphone and a speaker configured to, while the camera portion captures the video data, exchange audio messages between a person remotely viewing the video data captured by the camera portion and a person in the field of view of the camera portion (Para 101; the transceivers 92 use microphones and speakers, and the communication relies on the propagation of sound waves through the air in the space.).
	Regarding claim 9, Binder discloses  the camera device of claim 2, wherein the camera portion further includes one or more infrared light emitting diodes configured to illuminate a field of view with infrared light in accordance with a determination that an 
	Regarding claim 11, Binder discloses the camera device of claim 2, further comprising a battery configured to power the camera portion when the DC power output is not available (Para 5, Para 104; Electric shaver 120 is shown in FIG. 12 to only use the AC power via the power supply 23, without the use of any battery. In this case, the AC plug 21 has to be plugged to an AC outlet to be powered therefrom during the shaver 120 operation. However, it is apparent that the battery operated device (either primary or rechargeable) can be equally used, as described above.) .
	Regarding claim 13, Binder discloses the camera device of claim 2, further comprising a status light configured to provide indications indicating whether the camera portion is powered on, powered off, recording, and/or not recording (Para 142-146; the camera module 31 or the display unit 40 may include visual indicators for allowing the user to easily observe the module status. Such indicators may be LEDs (Light Emitting Diode) known in the art. The visual indicator may be used to indicate the existence of power in the module to power its internal active circuits. Various techniques have been described above for powering a module. Regardless of the power source to the module (as described above), such indication will ensure that indeed power reaches the module. Such indication is commonly marked as `POWER` or `ON`. The indicator can be coupled directly to the power signal feeding the module or alternatively coupled to the power supply output. In the latter case, the indicator is used to indicate both the 
	Regarding claim 14, Binder discloses the camera portion is coupled to the power adapter via at least a universal serial bus (USB) port configured to power the camera portion and/or to operate as an input/output interface for controlling the camera portion (para 32, Para 139; USB (Universal Serial Bus) connection is used for both power and digital data) .
	Regarding claim 15, Binder discloses the camera device of claim 2, wherein the camera portion is mechanically supported by the housing (Fig. 3; Para 71; housing used to house both the electric shaver and the digital camera functions )  wherein , and at least a front side of the camera portion is exposed from the housing to allow light from a field of view to enter a lens of the camera portion (Fig. 5; Para 80; lens 55 focus the image onto a sensor ,since lens obtain light in order for the sensor to change light signals to electronic signals, the lens is exposed from the housing to allow light from a field of view in). 
	Regarding claim 16, Binder discloses an electronic device (Fig. 3, 12; Para 71; electric shaver including a digital camera module 31), comprising:

              a power adapter enclosed in the housing, wherein the power adapter is configured to convert an alternating current (AC) power input to a direct current (DC) power output ((Para 77; power supply 36 is power fed from the AC power supply via AC plug 21 and cord 22, and thus may include an AC/DC converter, for converting the AC power (commonly 115 VAC/60 Hz or 220 VAC/50 Hz) into the required DC voltage or voltages; wherein power supply 36 is within the housing as shown in Fig 3) ;
            a light port  (Figs. 12, 13; Para 102-108; Light sources (e.g. LEDs) 123a and 123b, respectively seated in housings 136a and 136b;  Light sources 123a and 123b are shown connected to be power fed from the power supply 36; electric shaver can only use the AC power via the power supply 23; However, it is apparent that the battery operated device (either primary or rechargeable) can be equally used, as described above.) that is electrically coupled to the AC power input and configured to receive a light element and provide a light power output to power the light element; and
           a DC port  (Para 32; connector ; wherein the power may be a DC power ) coupled to the power adapter, wherein the DC port is configured to receive a power connector of a secondary device to power the secondary device with the DC power output via the power connector ( Para 71; Fig. 3;  electric shaver 30) .
Regarding claim 19, Binder discloses the electronic device of claim 16, wherein the DC port includes a USB port (para 32, Para 139; USB (Universal Serial Bus) connection is used for both power and digital data.).
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




4. Claims 5, 18, 20, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binder (US Pub. No.: US 2010/0186234 A1), in view of Wagner et al. (US Pub. No.: US 2013/0093904 A1).
        Regarding claim 5, Binder discloses the camera device of claim 2, further comprising:
                  a wireless antenna ( Para 88; antenna 90 servicing as port 38) ; and
a wireless transceiver (Para 88;  transceiver 34)  coupled to the wireless antenna and configured to upload the video data captured by the camera portion to a remote server ( Para 98; transmits images wireless to display image in the display unit 100)  .

wherein the one or more client devices are remote from the camera portion, and the remote server is remote from the camera portion and the one or more client devices. 
Wagner discloses disclose communicate, via the remote server (Para 27-31;   the first remote device 20 may receive any photos taken by the first camera 12, such as through the first connection 24 )  , the video data captured by the camera portion to one or more client devices including a smart phone configured to execute a downloaded software application ( Para 28; The first remote device 20 may also share, receive and/or send the data to a computer 28. Thus, the device 20 may also establish a second connection 30 with the computer 28. The computer 28 can include a conventional-type computer such as a laptop or desktop, or it can include other portable devices such as tablets, PDAs, eReaders, cellular phones, mp3 or other audio players, or any other device that includes an input, an output, a processing unit, and a memory.) ;
          wherein the one or more client devices are remote from the camera portion, and the remote server is remote from the camera portion and the one or more client devices (Fig. 1; wherein the computer 28 and camera 12 and remote device 20 are all remotely located from each other).. 


Regarding claim 18, Binder does not disclose the electronic device of claim 16, wherein the captured video data is provided, via a remote server, to an internet browser application executed by a computer for reviewing the captured video data remotely by a user of the computer.
Wagner discloses the captured video data is provided, via a remote server (Fig. 1; Para 28-31; remote device 20 may receive any photos taken by the first camera 12; first remote device 20 may also share, receive and/or send the data to a computer 28), to an internet browser application executed by a computer for reviewing the captured video data remotely by a user of the computer (Fig 1; para  27, 28; the data is sent to computer 28 from remote device 20 and remote device includes a WIF and/or Bluetooth . The computer 28 can include a conventional type computer such as a laptop or desktop and it is well known in the art that the computer has network browser to view online files/links/images).
At the time of invention, it would have been obvious for a person of ordinary skill in the art to transmit images through a remote server in order to provide image access to other users /remote client devices so that people in different location can also view shared images. 

Wager discloses the captured video data is provided, via a remote server (Fig. 1; Para 28-31; remote device 20 may receive any photos taken by the first camera 12; first remote device 20 may also share, receive and/or send the data to a computer 28) , to a dedicated and/or downloaded application executed by a mobile phone for reviewing the captured video data remotely by a user of the mobile phone (Fig 1; para  27, 28; the data is sent to computer 28 from remote device 20 and remote device includes a WIF and/or Bluetooth; The computer 28 can include a conventional-type computer such as a laptop or desktop, or it can include other portable devices such as tablets, PDAs, eReaders, cellular phones, mp3 or other audio players, or any other device that includes an input, an output, a processing unit, and a memory; it is well known in the art that cellular phone /smartphone includes application to view photos) .
At the time of invention, it would have been obvious for a person of ordinary skill in the art to transmit images through a remote server in order to provide image access to other users /remote client devices so that people in different location can also view shared images with their portable devices/phones.



Wagner discloses the mobile phone is directly coupled to the camera portion via a local area network (Fig. 1; Para 28-29; wherein computer 28 is connected to the camera 12 of device 16 through connection 34).
 At the time of invention, it would have been obvious for a person of ordinary skill in the art to couple devices through connection as disclosed in Wagner for the system disclosed in Binder to share images between devices more easily and allow user to get suggestions about their operations from other users after image viewing.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Binder (US Pub. No.: US 2010/0186234 A1), in view of Wang (US Pub. No.: US 2009/0295735 A1).
Regarding claim 8, Binder does not disclose the camera device of claim 2, further comprising an ambient light sensor, wherein the outdoor camera device is configured to turn on and off the light element received by the light port automatically in accordance with a determination by the ambient light sensor that an ambient is bright or dark, respectively.
Wang discloses an ambient light sensor, wherein the outdoor camera device is configured to turn on and off the light element received by the light port automatically in 
At the time of invention, it would have been obvious for a person of ordinary skill in the art to include ambient light sensor as disclosed in Wang to sense whether there is enough light presented for the images to be taken using the system disclosed in Binder and control and turn on/off the additional light/flash as needed in order to provide image with proper lighting condition to improve image quality. 

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Binder (US Pub. No.: US 2010/0186234 A1), in view of Wagner et al. (US Pub. No.: US 2013/0093904 A1) and further in view of Rohlfing et al.  (US Pub. US 2006/0171453 A1). 
Regarding claim 6, Binder discloses wherein the wireless transceiver are concealed within the camera portion, and are not visible from an exterior of the camera portion ( Fig. 3; wherein transceiver 34 is located within digital camera 31 ) .
However, Binder does not disclose the wireless transceiver is concealed within the camera portion, and are not visible from an exterior of the camera portion.
Rohlfing et al. discloses the wireless transceiver is concealed within the camera portion, and are not visible from an exterior of the camera portion (Para 12; Fig. 1; the 
At the time of invention, it would have been obvious for a person of ordinary skill in the art to have a built-in transceiver within in the camera module as disclosed in Rohlfing et al. for the system disclosed in Binder in order to reduce device size and provide a compact and portable system.
Allowable Subject Matter
Claims 7,10,12,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, none of the prior art discloses “the camera device of claim 5, wherein the downloaded software application executed on the smart phone is configured to provide a notification in response to a determination that a characteristic of the video data exceeds a threshold value, the notification being indicative of the determination that the characteristic of the video data exceeds the threshold value” in combination of other imitation in its base claim. 
Regarding claim 10, none of the prior art discloses “the camera device of claim 9, wherein the one or more infrared light emitting diodes are enclosed in and not visible from an exterior of the camera portion, and the exterior of the camera portion is dark-colored, infrared-transparent” in combination of other imitation in its base claim.  

  Regarding claim 17, none of the prior art discloses “the electronic device of claim 16, wherein the light port is a light bulb socket, and the AC power input is electrically coupled to a wall power” in combination of other imitation in its base claim. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/XI WANG/Primary Examiner, Art Unit 2696